UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6303


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CLINTON LEE RUMLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge.    (4:08-cr-00005-jlk-mfu-1; 4:10-cv-80274-jlk-
mfu)


Submitted:   July 26, 2011                 Decided:   August 12, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clinton Lee Rumley, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clinton        Lee     Rumley       seeks        to     appeal          the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2011) motion and denying reconsideration.                                    The orders are

not    appealable          unless     a     circuit          justice       or    judge       issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate        of     appealability            will        not        issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief    on    the      merits,      a    prisoner          satisfies          this    standard       by

demonstrating         that      reasonable             jurists       would        find       that     the

district       court’s        assessment       of       the    constitutional                claims    is

debatable      or     wrong.          Slack    v.       McDaniel,          529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,           and    that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at    484-85.         We      have    independently            reviewed          the     record       and

conclude       that      Rumley       has     not       made     the       requisite          showing.

Accordingly,        we      deny     Rumley’s          motion        for    a     certificate         of

appealability and dismiss the appeal.                                We dispense with oral

argument because the facts and legal contentions are adequately



                                                   2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3